DETAILED ACTION
Claim(s) 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Remarks
Claim Rejections - 35 USC § 103
Applicants arguments made in the response to the rejection(s) of:
 Claim(s) 1, 2, 3, 4, 9, 10, 13, 14, 15, 19, 20, 21, 22, 27, 28, 29, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruszczyk (US Patent No. 6,205,150) in view of Srinivasan (US Patent No. 7,349,332)
Claim(s) 5 and 23 /are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Cai (US 20100325506 A1)
Claim(s) 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Bambos (US 7634287 B1)
Claim(s) 7, 12, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Zhang (US 20090193484 A1)
Claim(s) 8 and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Bambos in view of Cho (US 20050213587 A1)
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Wang(US 20190239262 A1) and
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Cho (US 20050213587 A1)
have been considered but are moot in view of new grounds of rejection necessitated by amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Referring to independent claim 1, which recites the following:

“1. A method for wireless communications, comprising: 

receiving, during the delivery time window and before a delivery opportunity that are based at least in part on the packet delivery time window configuration, a data packet of the traffic type, wherein the delivery opportunity comprises time window for communicating the one or more data packets and is based at least in part on a delay budget associated with communications of the traffic type;
delaying transmission of the data packet based at least in part on the packet delivery time window configuration and receiving the data packet before the delivery opportunity and during the delivery time window; and
transmitting, after delaying transmission and based at least in part on the delivery opportunity, the data packet to a network device.”
Applicants reference Specification, paragraph(s) [0100], [0103], [0128],  and Figures [4] [5] to support the feature of receiving the data packet during the delivery time window, however no support was found in the referenced portions of the specification or in any other portions of the specification. Thus feature of “receiving, during the delivery time window…a data packet…”/”…receiving the data packet…during the delivery time window” has been identified as new matter. Independent claim(s) 19, 29, and 30, recite substantially the same feature with regards to the subject matter identified as being new matter and are rejected under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the same reasoning provided in regards to claim 1. All remaining claim(s) are rejected under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency on any one of the independent claims.


Claim Rejections - 35 USC § 112(b), 35 USC § 112 second paragraph
	Applicants amendment of claim 8 in response to the rejection of said claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is effective. Accordingly the rejection of said claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 3, 4, 9, 10, 13, 14, 15, 19, 20, 21, 22, 27, 28, 29, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruszczyk (US Patent No. 6,205,150) in view of Srinivasan (US Patent No. 7,349,332) in view of Mangin (US 20190132149 A1).

In regards to claim(s) 1, 19, 29, and 30, Ruszczyk (US Patent No. 6,205,150) discloses a method for wireless communications, comprising: 
identifying a packet delivery time window configuration for communications of a traffic type (Each of the packets in a combination queue is either classified as one of two traffic types, a higher priority packet or a lower priority packet ([Col. 5, Line(s) 15-20] “the router determines whether a data packet in the combination queue is a higher priority data packet”, [Col. 5, Line(s) 31-35], “…the router determines whether a data packet in the combination queue is a lower priority data packet”). Depending upon the particular classification for a packet, a packet transmission time is determined, a packet delivery time window is configured, via a scheduling method. The scheduling method is a guaranteed scheduling method in a case of a higher priority packet, and a combination of a round robin and the Router 20 then schedules the data packets in high priority queue 62 using a guaranteed scheduling method 64 scheduler and sends the high priority data packets to a transmitter 72 for execution in the order determined by guaranteed scheduler 64. ) and “[Col. 6, Line(s) 11-21] Router 20 then schedules the lower priority data packet in low priority queue 66 using a weighted round robin scheduling method scheduler 68. Once a transmission deadline of a lower priority data packet in low priority queue 66 has expired, a promoter 70 promotes the lower priority data packet to high priority queue 62 whereby the promoted data packet is scheduled by guaranteed scheduling method 64. The lower priority data packet will then be sent to transmitter 72 for execution in the order determined by guaranteed scheduler 64.” );
receiving, before a delivery opportunity that is based at least in part on the packet delivery time window configuration, a data packet of the traffic type, wherein the delivery opportunity comprises a time window for communicating the one or more data packets (Queues receive data packets of a traffic type, lower priority packets, before a delivery opportunity, transmission deadline, that is based at least in part on the packet delivery time window configuration, first scheduling method and a second scheduling method [Col. 3, Line(s) 55-60]);
delaying transmission of the data packet based at least in part on the packet delivery time window configuration and receiving the data packet before the delivery opportunity (Based on the second scheduling method transmission of lower priority packets is delayed until transmission of higher priority packets takes place ([Col. 4, Line(s) 61-64] “At step 38, first network device 20 schedules the lower priority data packets in the third queue with transmission deadlines where lower priority data packets are transmitted after higher priority data packets.”)); and
transmitting, after delaying transmission and based at least in part on the delivery opportunity, the data packet to a network device ([Col. 6, Line(s) 15-22]“…promoter 70 promotes the lower priority data packet to high priority queue 62 whereby the promoted data packet is scheduled by guaranteed scheduling method 64. The lower priority data packet will then be sent to transmitter 72 for execution in the order determined by guaranteed scheduler 64…”).
Ruszczyk differs from claim 1, in that Ruszczyk is silent on wherein the packet delivery time window configuration comprises an indication of a delivery time window for communicating one or more data packets.  Ruszczyk further differs from claim 1, in that Ruszczyk where the step of receiving occurs during the delivery time window, and wherein the delivery opportunity is based at least in part on a delay budget associated with communications of the traffic type.
Despite these differences, similar features have been in the scheduling of packet data. Srinivasan [Col. 2, Line(s) 5-22] for example discloses wherein a packet delivery time, departure time window, comprises an indication of a delivery time window for communicating one or more data packets, CBR Traffic. 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the scheduling feature of Ruszczyk by incorporating a feature wherein the packet delivery time window configuration comprises an indication of a delivery time window for communicating one or more data packets, as similarly seen in Srinivasan in order to provide a benefit of prioritized delivery of packets according to classification [Col. 2, Line(s) 5-22].
The combined teachings of Ruszczyk in view of Srinivasan further differ from claim 1, in that the combined teachings are silent on where the step of receiving occurs during the delivery time window, and wherein the delivery opportunity is based at least in part on a delay budget associated with communications of the traffic type. Despite these differences similar features have been seen in other prior art involving use of time windows.
  	Mangin (US 20190132149 A1) for example discloses in [Par.  28 – Par. 30] receiving traffic, sporadic stream, during 
 window reserved for the sporadic stream, and wherein a delivery opportunity, is based in part on a delay budget associated with the communications traffic type, the queue is served with no delay, eliminating the latency possible due to the interfering normal traffic.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the communication feature of Ruszczyk in light of the teachings of Mangin to arrive at feature of where the step of receiving occurs during the delivery time window, and wherein the delivery opportunity is based at least in part on a delay budget associated with communications of the traffic type as similarly seen in Mangin in order to provide a benefit of prioritized delivery opportunities.

In regards to claim(s) 2 and 20, Ruszczyk discloses the method of claim 1, further comprising:
 	determining a delay budget associated with communications of the traffic type (Packets are stored in a combination queue, a first queue ([Col. 5, Line(s) 10-12] “The first queue is a combination queue…”, [Col. 5, Line(s) 12-20] “… a router periodically monitors a combination queue for the presence of data packets for transmission”). While stored in the combination queue, the packet, is classified as either a higher priority packet or lower priority packet ([Col. 5, Line(s) 15-20] “the router determines whether a data packet in the combination queue is a higher priority data packet”, [Col. 5, Line(s) 31-35], “…the router determines whether a data packet in the combination queue is a lower priority data packet”). Depending upon the classification, the packet will spend different amounts of time in a queuing stage prior to transmission, the amount of time spent in a queueing stage being regarded as a delay budget. If the packet/traffic is classified as higher priority the total amount of time spent in the queueing stage is the amount of time spent in a higher priority queue prior to transmission([Col. 5, Line(s) 20 - 25] “At step 48, the router schedules the high priority data packets in the high priority queue using a guaranteed scheduling method. As is known in the art, a guaranteed scheduling method is used in network systems to provide service that guarantees a bound on transit delay and bandwidth of service.”). If the packet/traffic is classified as lower priority, the lower priority traffic is assigned a transmission deadline and the total amount of time spent in the queueing stage is determined based on the transmission deadline ([Col. 5, Line(s) 32-35] “…the router determines whether a data packet in the combination queue is a lower priority data packet and, if so, inserts the lower priority data packet with a transmission deadline into a low priority queue.), and is a sum of a transmission deadline and an amount of time spent in a higher priority queue prior to transmission([Col. 6, Line(s) 15 - 21] “Once a transmission deadline of a lower priority data packet in low priority queue 66 has expired, a promoter 70 promotes the lower priority data packet to high priority queue 62 whereby the promoted data packet is scheduled by guaranteed scheduling method 64”).); and
 	determining the delivery opportunity based at least in part on the delay budget, wherein transmitting the data packet is based at least in part on determining the delivery opportunity (The delivery opportunity, transmission deadline, is determined based upon a delay budget, amount of time spent in a queuing stage prior to transmission, which in turn based upon the particular classification of a packet as a higher priority or lower priority packet.  ([Col. 6, Line(s) 32-35]At step 50, the router determines whether a data packet in the combination queue is a lower priority data packet and, if so, inserts the lower priority data packet with a transmission deadline into a low priority queue.).

 	In regards to claim(s) 3 and 21, Ruszczyk discloses the method of claim 2, wherein the delay budget is a based at least in part on a quality of service parameter (Refer to [Col. 5, Line(s) 19-26]).

In regards to claim(s) 4 and 22, Ruscyzk discloses, the method of claim 2, further comprising: determining a delivery time window for communications of the traffic type based at least in part on the delay budget (Each of the packets in a combination queue is either classified as one of two traffic types, a higher priority packet or a lower priority packet ([Col. 5, Line(s) 15-20] “the router determines whether a data packet in the combination queue is a higher priority data packet”, [Col. 5, Line(s) 31-35], “…the router determines whether a data packet in the combination queue is a lower priority data packet”). Depending upon the particular classification for a packet, a packet transmission time is determined, a packet delivery time window is configured, via a scheduling method. The scheduling method is a guaranteed scheduling method in a case of a higher priority packet, and a combination of a round robin and the guaranteed scheduling method in the case of a lower priority packet ([Col. 6, Line(s) 1-6] and [Col. 6, Line(s) 11-21]. Also depending upon the classification, the packet will spend different amounts of time in a queuing stage prior to transmission, the amount of time spent in a queueing stage being regarded as a delay budget. ([Col. 5, Line(s) 20 - 25] and [Col. 5, Line(s) 32-35]  and [Col. 6, Line(s) 15 - 21]), wherein transmitting the data packet is based at least on the delivery time window (Depending upon the particular classification for a packet, a packet transmission time is determined, a packet delivery time window is configured, via a scheduling method. The scheduling method is a guaranteed scheduling method in a case of a higher priority packet, and a combination of a round robin and the guaranteed scheduling method in the case of a lower priority packet ([Col. 6, Line(s) 1-6] and [Col. 6, Line(s) 11-21]).
	
In regards to claim(s) 9 and 27, Ruscyzk discloses, the method of claim 1, wherein delaying transmission of the data packet comprises: buffering the data packet before transmission based at least in part on the receiving the data packet before the delivery opportunity (See [Col. 5, Line(s) 31-55 ] where lower priority data packet are queued prior to the delivery opportunity, transmission deadline).

 	In regards to claim 10, Ruscyzk discloses the method of claim 9, wherein buffering the data packet comprises: storing the data packet in a buffer for a holding time until the delivery opportunity a holding time, prior to the delivery opportunity, the transmission deadline).


 	In regards to claim(s) 13 and 28, Ruscyzk discloses the method of claim 1, wherein the packet delivery time window configuration is based at least in part on a time sensitive networking system (See [Col. 5, Line(s) 20 - 27] “As is known in the art, a guaranteed scheduling method is used in network systems to provide service that guarantees a bound on transit delay and bandwidth of service.”).

 	In regards to claim 14, Ruscyzk discloses the method of claim 1, wherein the network device operates in a time sensitive networking system and the communications of the traffic type are in the time sensitive networking system (See [Col. 5, Line(s) 20 - 27] “As is known in the art, a guaranteed scheduling method is used in network systems to provide service that guarantees a bound on transit delay and bandwidth of service.”).

 In regards to claim 15, Ruscyzk discloses the method of claim 1, determining a delivery time window based at least in part on the packet delivery time window configuration identifying a packet delivery time window configuration for communications of a traffic type (Each of the packets in a combination queue is either classified as one of two traffic types, a higher priority packet or a lower priority packet (See [Col. 5, Line(s) 15-20]  and [Col. 5, Line(s) 31-35]). Depending upon the particular classification for a packet, a packet transmission time is determined, a packet delivery time window is configured, via a scheduling method. The scheduling method is a guaranteed scheduling method in a case of a higher priority packet, and a combination of a round robin and the guaranteed scheduling method in the case of a lower priority packet ([Col. 6, Line(s) 1-6] and [Col. 6, Line(s) 11-21]), wherein transmitting the data packet is based at least in part on the delivery time window ((Based on the second scheduling method transmission of lower priority packets is delayed until transmission of higher priority packets takes place ([Col. 4, Line(s) 61-64] “At step 38, first network device 20 schedules the lower priority data packets in the third queue with transmission deadlines where lower priority data packets are transmitted after higher priority data packets.[Col. 6, Line(s) 15-22]“…promoter 70 promotes the lower priority data packet to high priority queue 62 whereby the promoted data packet is scheduled by guaranteed scheduling method 64. The lower priority data packet will then be sent to transmitter 72 for execution in the order determined by guaranteed scheduler 64…”).
).


Claim(s) 5 and 23 /are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Cai (US 20100325506 A1) in view of Mangin (US 20190132149 A1).

In regards to claim(s) 5 and 23, Ruscyzk is silent on the method of claim 2, wherein transmitting the data packet comprises transmitting the data packet before to the delivery opportunity.
Despite these differences similar features have been seen in other prior art involving flow control. Cai for example discloses a feature where a data packet is transmitted before a delivery opportunity, a deadline (  [0029] …the access node 106 sends a transport block to the relay node 102 in subframe k; that is, at least M subframes before the transport block's packet delay budget (PDB) deadline..”)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Ruscyzk by incorporating a feature wherein transmitting the data packet comprises transmitting the data packet before to the delivery opportunity, as similarly seen in the flow control feature of Cai in order to provide a benefit of efficient packet communication. 

Claim(s) 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Mangin (US 20190132149 A1) in view of Bambos (US 7634287 B1).

	In regards to claim(s) 6 and 24, Ruscyzk is silent on the method of claim 1, further comprising: transmitting the data packet within a time interval of the delivery opportunity.
	Despite these differences similar features have been seen in other prior art involving flow control of network traffic. Bambos for example suggests a feature where a packet is transmitted within a time interval of a delivery opportunity, before a transmission deadline ([Col. 12, Line(s) 45-47] “ Assume that each packet has a deadline of D time slots after its arrival, by which it has to be transmitted before it expires and is eliminated from the queue.”).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Ruscyzk by transmitting a data packet within a time interval of the delivery opportunity as similarly seen in Bambos in order to provide a benefit of timely and/or efficient packet delivery.

Claim(s) 7, 12, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Mangin (US 20190132149 A1) in view of Zhang (US 20090193484 A1).

In regards to claim(s) 7 and 25, Ruscyzk is silent on the method of claim 6, wherein transmitting the data packet comprises:
transmitting the data packet within a delivery window of a set of delivery windows associated with communications of the traffic type.
	Despite these differences similar features have been seen in other prior art involving flow control in communication networks. Zhang for example discloses a feature for transmitting a data packet within a delivery window, transmission opportunity, of a set of delivery windows, periodic transmission opportunities (See [Zhang, Par. 8], “…wireless transceiver to transmit a plurality of video frames, each frame having an importance .theta. and having a deadline by which each packet of the frame must be received, the wireless transceiver communicating over a network channel with periodic transmission opportunities; and a scheduler to select one or more frames to transmit at each transmission opportunity, wherein the scheduler maximizes a total importance for all frames to be received before each frame deadline with dynamic programming applied on a small window of frames, wherein the scheduler is updated with channel feedback and re-run at each new transmission opportunity.”)
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Ruscyzk by transmitting the data packet within a delivery window associated with a communications traffic type in a set of delivery windows as seen in Zhang, in order to provide a benefit of more reliable communications by providing transmission opportunities periodically.

	In regards to claim 12, Ruscyzk discloses the method of claim 1, determining the delivery opportunity based at least in part on a delay budget for communications of the traffic type(Packets are stored in a combination queue, a first queue ([Col. 5, Line(s) 10-12] “The first queue is a combination queue…”, [Col. 5, Line(s) 12-20] “… a router periodically monitors a combination queue for the presence of data packets for transmission”). While stored in the combination queue, the packet, is classified as either a higher priority packet or lower priority packet ([Col. 5, Line(s) 15-20] “the router determines whether a data packet in the combination queue is a higher priority data packet”, [Col. 5, Line(s) 31-35], “…the router determines whether a data packet in the combination queue is a lower priority data packet”). Depending upon the classification, the packet will spend different amounts of time in a queuing stage prior to transmission, the amount of time spent in a queueing stage being regarded as a delay budget. If the packet/traffic is classified as higher priority the total amount of time spent in the queueing stage is the amount of time spent in a higher priority queue prior to transmission([Col. 5, Line(s) 20 - 25] “At step 48, the router schedules the high priority data packets in the high priority queue using a guaranteed scheduling method. As is known in the art, a guaranteed scheduling method is used in network systems to provide service that guarantees a bound on transit delay and bandwidth of service.”). If the packet/traffic is classified as lower priority, the lower priority traffic is assigned a transmission deadline and the total amount of time spent in the queueing stage is determined based on the transmission deadline ([Col. 5, Line(s) 32-35] “…the router determines whether a data packet in the combination queue is a lower priority data packet and, if so, inserts the lower priority data packet with a transmission deadline into a low priority queue.), and is a sum of a transmission deadline and an amount of time spent in a higher priority queue prior to transmission([Col. 6, Line(s) 15 - 21] “Once a transmission deadline of a lower priority data packet in low priority queue 66 has expired, a promoter 70 promotes the lower priority data packet to high priority queue 62 whereby the promoted data packet is scheduled by guaranteed scheduling method 64”).), wherein transmitting the data packet is based at least in part on determining the delivery opportunity (The delivery opportunity, transmission deadline, is determined based upon a delay budget, amount of time spent in a queuing stage prior to transmission, which in turn based upon the particular classification of a packet as a higher priority or At step 50, the router determines whether a data packet in the combination queue is a lower priority data packet and, if so, inserts the lower priority data packet with a transmission deadline into a low priority queue.).
	Ruscyzk differs from claim 12, in that Ruscyzk is silent on determining the delivery opportunity based at least in part on a packet arrival time associated with the network device and the delay budget for communications of the traffic type.
	Despite these differences similar features have been seen in other prior art involving flow control. Zhang for example discloses a feature where delivery opportunity is based at least in part on a packet arrival time, frame deadline, associated with a network device that receives the frame ([0008] In yet another aspect, a video transmission system includes a wireless transceiver to transmit a plurality of video frames, each frame having an importance .theta. and having a deadline by which each packet of the frame must be received, the wireless transceiver communicating over a network channel with periodic transmission opportunities; and a scheduler to select one or more frames to transmit at each transmission opportunity, wherein the scheduler maximizes a total importance for all frames to be received before each frame deadline with dynamic programming applied on a small window of frames, wherein the scheduler is updated with channel feedback and re-run at each new transmission opportunity.).
	Thus it would have been obvious to further modify the flow control feature of Ruscyzk with Zhang by further determining the delivery opportunity based on a packet arrival time in addition to the delay budget for communications of the traffic type in order to provide a benefit of controlling delivery based on both on a desired delay and a desired arrival time at a receiving device. 


	In regards to claim 18, Ruscyzk is silent on the method of claim 1, wherein receiving the data packet comprises: receiving the data packet within a delivery time window.
	Despite these differences similar features have been seen in other prior art involving flow control. Zhang for example discloses a feature where receiving a data packet, comprises receiving a data packet, frames, within a delivery time window, before a frame deadline ([0008] In yet another aspect, a video transmission system includes a wireless transceiver to transmit a plurality of video frames, each frame having an importance .theta. and having a deadline by which each packet of the frame must be received, the wireless transceiver communicating over a network channel with periodic transmission opportunities; and a scheduler to select one or more frames to transmit at each transmission opportunity, wherein the scheduler maximizes a total importance for all frames to be received before each frame deadline with dynamic programming applied on a small window of frames, wherein the scheduler is updated with channel feedback and re-run at each new transmission opportunity.)
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Ruscyzk by incorporating a feature wherein receiving the data packet comprises: receiving the data packet within a delivery time window, as similarly seen in Zhang in order to provide a benefit of a minimum quality guarantee by providing a frame to a destination at least within a transmission deadline.

Claim(s) 8 and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Mangin (US 20190132149 A1) in view of Bambos in view of Cho (US 20050213587 A1).

In regards to claims 8 and 26, Ruscyzk is silent on the method of claim 6, wherein transmitting the data packet comprises: transmitting the data packet during an end portion of a delivery window based at least in part on the packet delivery time window configuration.
	Despite these differences similar features have been seen in other prior art involving flow control. Cho for example discloses a feature where transmitting a data packet comprises: transmitting the data packet during an end portion of a delivery window, after a first deadline and before a second deadline, based at least in part on a packet delivery time window configuration, QoS of a packet ([Abstract] An apparatus and a method for scheduling packets in a wireless communication system. The method includes the steps of dividing a transmission deadline of the packets for a destination into a first deadline, which is an end point of the transmission deadline, and a second deadline, which is allocated before the first deadline in consideration of a transmission channel state and a quality of service (QoS) of the packets, scheduling and transmitting the packets according to transmission priorities thereof, which are determined by a predetermined scheme, before the second deadline, and scheduling and transmitting the packets according to an approaching order of the packets with respect to the first deadline, if the packets have passed through the second deadline. ). 
 	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Ruscyzk by incorporating a feature for wherein transmitting the data packet comprises: transmitting the data packet during an end portion of a delivery window based at least in part on the packet delivery time window configuration, as similarly seen in Cho, in order to provide a benefit of conserving transmission resources by delaying transmission until an end portion of a delivery window.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Mangin (US 20190132149 A1)in view of Wang(US 20190239262 A1).

In regards to claim 11, Ruscyzk is silent on the method of claim 1, wherein delaying transmission of the data packet comprises:
a user plane function buffering the data packet before transmission based at least in part on the receiving the data packet before the delivery opportunity.
Despite these differences similar features have been seen in other prior art involving flow control. Wang for example discloses a feature where a user plane function performs a buffering feature ([0004] In the prior art, a network side transmits downlink data to a machine-type terminal device through and user plane buffering. To be specific, when downlink data for a terminal device arrives at a user plane device of the network side, the downlink data is first buffered in the user plane device.  ).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Ruscyzk by having a having a user plane function perform a buffer feature as similarly seen in Wang, in order to arrive at a user plane function buffering the data packet before transmission based at least in part on the receiving the data packet before the delivery opportunity, in order to provide a reliable logical arrangement for provide a buffering functionality.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscyzk in view of Srinivasan (US Patent No. 7,349,332) in view of Mangin (US 20190132149 A1) in view of Cho (US 20050213587 A1).

	In regards to claim 16, Ruscyzk is silent on the method of claim 15, further comprising:
determining a time interval associated with the delivery opportunity based at least in part on an end time of the delivery window, wherein transmitting the data packet comprises: transmitting the data packet during the time interval.
	Despite these differences similar features have been seen in other prior art involving congestion control. Cho for example discloses a time interval, period of time between t and t+5, associated with a delivery opportunity based at least in part on an end time of the delivery window, hard dead ([Fig. 1, and Par. 24 -Par. 25] FIG. 1 illustrates the time axis illustrating the processing steps for a predetermined packet in a wireless communication system according to an embodiment of the present invention. In FIG. 1, the description will be made in relation to the soft deadline and the hard deadline. The hard deadline is to an end point of transmission time allocated to the packet arrived at a scheduler for the destination. The hard deadline may vary depending on the QoS level of the packet. The soft deadline may vary depending on the QoS level of the packet and the transmission channel state… [0025] For instance, if a packet arrives at the scheduler at a predetermined point of time t and a predetermined hard deadline is set to t+5, the packet must be transmitted to the destination within a period of time between t and t+5. According to the present invention, the soft deadline t+3 is set between the packet arrival time t and the deadline t+5 in consideration of the transmission channel state and the QoS level of the packet. Therefore, in the period of time between t and t+3, the packets are scheduled in consideration of the transmission priority of the packets, in which the transmission priority is determined according to Equations (1) and (2), below. ).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Ruscyzk by incorporating a feature for determining a time interval associated with the delivery opportunity based at least in part on an end time of the delivery window, wherein transmitting the data packet comprises: transmitting the data packet during the time interval, as similarly seen in Cho, in order to provide a benefit of more constant delay time between reception of a packet and transmission of a packet.
 	
 	In regards to claim 17, Ruscyzk is silent on the method of claim 15, wherein the packet delivery time window configuration indicates a periodicity of the delivery time window, a start time of the delivery time window, an end time of the delivery time window, an offset of the delivery time window relative to a time, or a duration of the delivery time window, or any combination thereof.
	Despite these differences similar features have been seen in other prior art involving flow control. Cho for example discloses a time window configuration, preset in a packet, which indicates an end time of a delivery time window( [0027] After the scheduler recognizes the hard deadline, which is preset in the packet, it schedules the packets by a second scheduling algorithm in a period of time between the packet arrival time and the soft deadline and it schedules the packets, which have passed through the soft deadline, by a first scheduling algorithm. Herein, it should be noted that the first scheduling algorithm may operate prior to the second scheduling algorithm, thereby primarily transmits packets approaching the hard deadline to the destination.).
 	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Ruscyzk by incorporating a feature for wherein the packet delivery time window configuration indicates a periodicity of the delivery time window, a start time of the delivery time window, an end time of the delivery time window, an offset of the delivery time window relative to a time, or a duration of the delivery time window, or any combination thereof., as similarly seen in Cho, in order to provide a benefit of more constant delay time between reception o fa packet and transmission of a packet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476